Atkinson, J.
The evidence was conflicting, but being sufficient to sustain the verdict rendered in favor of the plaintiff, and the same having been approved by the trial judge, this court will not overrule his discretion in denying a new trial.

Judgment affirmed.

Plaintiff further testified that his arm was badly hurt. It gave him considerable pain. He never slept for three nights after the injury. He seems to have had proper medical attention. He incurred $45 on this account, and some further expense for attention. He was twenty-one years old at the time of the injury, and in good health. At the trial, two years afterwards, he could not bend his arm; could use it a little, but had no grip in his hand. He was receiving from the railroad company $26 per month, subject to deduction for time lost. He has, since July 14, 1893, been working for $24 a month in a position requiring no special physical strength, walking and riding over fields to have work done by laborers, .etc.
The defendant introduced the conductor, engineer, fireman and brakeman of the train in question. Their testimony was strongly opposed to that of plaintiff; it appearing, among other things, that the train did not come back rapidly but very slowly, on signals given by plaintiff and repeated by the brakeman and conductor to the fireman, who communicated them to the engineer; that it was a rule of the company that coupling-knives were to be used in coupling cars, and there were two of them on this train in the baggage-car, and accessible to plaintiff, who was instructed about using them when first employed.
J. B. & Bryan Oumnving and M. P. Reese, for plaintiff in error. W. M. Hotoard and D. W. Meadow, contra.